Case 1:20-mc-91510-FDS Document1 Filed 07/20/20 Page 1 of 4

eee

Plymouth State

“UNIVERSITY

July 10, 2020

Robert M. Farrell, Clerk of Court
United States District Court
District of Massachusetts

One Courthouse Way

Boston, Massachusetts 02210

RE: Request for PACER Fee Exemption

Dear Clerk Farrell:

I am writing to request a PACER fee exemption for my colleague and I as researchers
at Plymouth State University (“PSU”) in New Hampshire pursuant to Section 9 of
the Electronic Public Access Fee Schedule (“Fee Schedule”) promulgated by the
Judicial Conference of the United States published on August 2, 2017. I am a full
time, tenured associate professor of business law at PSU, and with the exception of
pro bono work unrelated to this request, lama nonpracticing attorney. My colleague,
Daniel S. Lee, is a full time, tenured professor of economics at Plymouth State
University. As part of our academic scholarship, we are researching the application
of text analytics to legal documents. Accordingly, we are requesting a fee exemption
for one year to access only two documents (docket reports and complaints/petitions)
in a limited category of civil cases in the Massachusetts federal district court for the
previous five years (listed in Appendix A below).

My colleague and I intend to use data analytics tools to analyze word frequency and
correlations in civil complaints, and hope to publish any findings in a law review
article. The federal district court in New Hampshire has recently allowed us a PACER
fee waiver to access New Hampshire federal cases for our research, and we are
hopeful that the Massachusetts federal court will] grant us the same permission so

that we can undertake a comparative text analytics of certain limited Massachusetts
civil case documents.

Section 9 of the Fee Schedule allows a court to exempt “individual researchers
associated with educational institutions,” which clearly encompasses my colleague
and I from PSU. To qualify for an exemption, a petitioner must demonstrate that “an
exemption is necessary in order to avoid unreasonable burdens and to promote access
to public information.” PSU isa low-resourced, rural, undercard state school in New
Hampshire. In fact, New Hampshire ranks fiftieth out of fifty states in appropriations
of funds for higher education per $1,000 of personal income. (See

School of Business, MSC #27
17 High Street Plymouth, NH 03264-1595 T (603) 535-2610 F (603) 535-2611
Case 1:20-mc-91510-FDS Document1 Filed 07/20/20 Page 2 of 4

ee

Plymouth State

UNIVERSITY

https://www.nhheaf.org/ceo-facts.asp.) Given our limited resources, which have been
further stretched by the obvious current demands on colleges attributable to the
COVID-19 public health pandemic, there is no funding available to support our
academic research, and we have no resources available to pay for PACER documents.
Without a PACER fee exemption, my colleague and I will not be able to access legal
documents and publish our text analytics for the benefit of other researchers and the
public. This is precisely the type of unreasonable burden and impediment to access
for which the PACER fee exemption is designed.

In order to obtain an exemption, a petitioner must also show that the defined research
project is “intended for scholarly research, that it is limited in scope, and that it is not
intended for distribution on the internet or for commercial purposes.” My colleague
and I are individual researchers. solely performing scholarly research. We will
conduct our research over the course of one year and aspire to publish our
interpretation of the data in an academic law journal when ready. Our research is
limited in scope to text analytics of a narrow classification of civil cases in district
courts in New England for the past five years. Further, we aim to access just two
documents for each case, namely docket reports and complaint/petition pages. As
such, our research is limited in time (only five years of cases), duration (our PACER
access will be for just one year), geography (Massachusetts), number/type of
documents (accessing only two documents in each case), and category of cases (listed
in Appendix A),

We will not redistribute the raw data on the internet; nor will we disseminate it other
than by publication in a law review article or other academic journal. Importantly,
other than unrelated pro bono work, I am not engaged in the practice of law, and as
a full time, tenured associate professor, I do not anticipate ever practicing law again
in the future. As such, I do not intend to use the information collected from PACER
as part of a law practice or other commercial purpose. Accordingly, our request
satisfies the requirement that our research is limited and intended for scholarly
research only.

Because our research is in the field of big data analytics, we intend to use a third-
party software application to download the identified civil case docket reports and
complaint pleadings in bulk so that we can have the “big” data package upon which
to apply our big data analytics tools. While we initially arranged to have two graduate
assistants manually download all the civil docket reports and complaints from the
New Hampshire federal court, our students were only able to download cases at a
rate of forty cases per hour. At this pace, even with maximum output over the longest
period of available time, our students were not able to obtain even one full year of
federal case documents by the end of the spring semester. This was hardly the “big”

School of Business, MSC #27
17 High Street Plymouth, NH 03264-1595 T (603) 535-2610 F (603) 535-2611
Case 1:20-mc-91510-FDS Document 1 Filed 07/20/20 Page 3 of 4

data analytics for which we had hoped, and it is not enough data to support a
longitudinal study. Indeed, absent even a full year of data, our research lacks
statistical significance. Such limited data also lacks credibility among scholars in our
industry. As a result, the New Hampshire federal district court granted us permission
under our PACER fee waiver to use a third-party software to download docket reports
and complaints in bulk rather than having to download cases manually (attached).
As you will read in the Order from the New Hampshire federal district court, the
third-party service provider has represented in a service contract to refrain from
publishing or maintaining the data, and will provide it to only my colleague and I.

Not only has the federal court in New Hampshire granted our request, but our
request for an exemption is also consistent with requests granted by similarly
situated academics. See, e.g., In Re Application for Exemption from Electronic Public
Access Fees (PACER) by the University of Georgia , Department of Political Science
(2015). A cursory review of all such petitions reveals that courts have taken a liberal
approach to granting them, as it appears that all such requests have been granted.
Furthermore, in their amicus brief, a group of retired federal court justices explained
that PACER fees impede public research, including the very type of “big data” study
that we intend to do. Brief of Retired Federal Judges as Amicus Curiae in Support of
Neither Party, National Veterans Legal Service Program, et. al v. United States, No.
19-1081 at 13 (2019). These federal judges would also support our request.

Thank you for your consideration of our request. We are happy to answer any

questions about our research and would be excited to share our scholarship with the
Court when completed.

Yours very truly,

/s] Chautalle R. Forgues

Chantalle R. Forgues, Esq.
Associate Professor of Business Law
Plymouth State University MSC #27
Plymouth, New Hampshire 03264
crforgues@plymouth.edu

Ce: Daniel S. Lee, Ph.D.
Encl.

School of Business, MSC #27
17 High Street Plymouth, NH 03264-1595 T (603) 535-2610 F (603) 535-2611
Case 1:20-mc-91510-FDS Document 1 Filed 07/20/20 Page 4 of 4
Ply mouth State tate
De NIVERSITY

Appendix A

We will limit our access to the following Nature of Suit categories only:

110 INSURANCE

140 NEGOTIABLE INSTRUMENTS

160 STOCKHOLDER'S SUITS

190 OTHER CONTRACT ACTIONS

195 CONTRACT PRODUCT LIABILITY

196 CONTRACT FRANCHISE

230 RENT, LEASE, EJECTMENT

240 TORTS TO LAND

245 TORT PRODUCT LIABILITY

290 OTHER REAL PROPERTY ACTIONS

320 ASSAULT, LIBEL, AND SLANDER

350 MOTOR VEHICLE PERSONAL INJURY

355 MOTOR VEHICLE PRODUCT LIABILITY
360 OTHER PERSONAL INJURY

362 MEDICAL MALPRACTICE

365 PERSONAL INJURY -PRODUCT LIABILITY
367 HEALTH CARE / PHARM

370 OTHER FRAUD

371 TRUTH IN LENDING

375 FALSE CLAIMS ACT

380 OTHER PERSONAL PROPERTY DAMAGE
385 PROPERTY DAMAGE -PRODUCT LIABILTY
410 ANTITRUST

430 BANKS AND BANKING

440 OTHER CIVIL RIGHTS

442 CIVIL RIGHTS JOBS

443 CIVIL RIGHTS ACCOMMODATIONS

445 CIVIL RIGHTS ADA EMPLOYMENT

446 CIVIL RIGHTS ADA OTHER

450 INTERSTATE COMMERCE

480 CONSUMER CREDIT

620 FOOD AND DRUG ACTS

660 OCCUPATIONAL SAFETY/HEALTH

710 FAIR LABOR STANDARDS ACT

720 LABOR/MANAGEMENT RELATIONS ACT
730 LABOR/MANAGEMENT REPORT & DISCLOSURE
751 FAMILY AND MEDICAL LEAVE ACT

790 OTHER LABOR LITIGATION

820 COPYRIGHT

840 TRADEMARK

850 SECURITIES, COMMODITIES, EXCHANGE
890 OTHER STATUTORY ACTIONS

896 ARBITRATION

899 ADMINISTRATIVE PROCEDURE ACT/REVIEW OR APPEAL OF AGENCY

School of Business, MSC #27
17 High Street Plymouth, NH 03264-1595 T (603) 535-2610 F (603) 535-2611
